Order entered May 30, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01004-CR
                                      No. 05-12-01005-CR

                    QUENTARRIUS DEONTRAY BALDWIN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F11-54128-W, F11-54133-W

                                            ORDER
               In these cases, appellant raises an issue related to the costs assessed against him.

The records, however, do not contain cost bills or other documents with itemized lists of costs

assessed in the cases.

       Accordingly, we ORDER the Dallas County District Clerk to file, within FIFTEEN

DAYS of the date of this order, supplemental clerk’s records containing a detailed itemization of

the costs assessed in the cases, including but not limited to, specific court costs, fees, and court

appointed attorney fees. We further ORDER that the supplemental clerk’s records include a

document explaining any and all abbreviations used to designate a particular fee, cost, or court

appointed attorney fee.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.




                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE